 



Exhibit 10.1
SERIES C PREFERRED STOCK PURCHASE AGREEMENT
Dated as of August 23, 2007
Between
ENVIRONMENTAL TECTONICS CORPORATION
and
H.F. LENFEST

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE 1 CERTAIN DEFINITIONS
    1  
 
       
ARTICLE 2 PURCHASE AND SALE OF SERIES C PREFERRED STOCK
    4  
Section 2.1 Purchase and Sale of Preferred Stock
    4  
Section 2.2 Closing
    4  
 
       
ARTICLE 3 BUYER’S REPRESENTATIONS AND WARRANTIES
    5  
Section 3.1 Investment Purpose
    5  
Section 3.2 Accredited Buyer Status
    5  
Section 3.3 Reliance on Exemptions
    5  
Section 3.4 Information
    5  
Section 3.5 Governmental Review
    5  
Section 3.6 Transfer or Resale
    5  
Section 3.7 Authorization; Enforcement
    6  
Section 3.8 Residency
    6  
 
       
ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF THE COMPANY
    6  
Section 4.1 Organization and Qualification
    6  
Section 4.2 Authorization; Enforcement
    6  
Section 4.3 Capitalization
    7  
Section 4.4 Issuance of Shares
    7  
Section 4.5 No Conflicts
    8  
Section 4.6 SEC Documents; Financial Statements
    8  
Section 4.7 Absence of Certain Changes
    9  
Section 4.8 Absence of Litigation
    9  
Section 4.9 Patents, Copyrights, etc
    9  
Section 4.10 No Materially Adverse Contracts, Etc
    10  
Section 4.11 Tax Status
    10  
Section 4.12 Certain Transactions
    10  
Section 4.13 Disclosure
    10  
Section 4.14 Acknowledgment Regarding the Buyer’s Purchase of Securities
    11  
Section 4.15 No General Solicitation
    11  
Section 4.16 No Integrated Offering
    11  
Section 4.17 No Brokers
    11  
Section 4.18 Acknowledgment Regarding Securities
    11  
Section 4.19 Permits; Compliance
    11  
Section 4.20 Environmental Matters
    11  
Section 4.21 Title to Property
    12  
Section 4.22 Insurance
    12  
Section 4.23 Internal Accounting Controls
    12  
Section 4.24 Foreign Corrupt Practices
    13  

 



--------------------------------------------------------------------------------



 



              Page  
ARTICLE 5 COVENANTS
    13  
Section 5.1 Best Efforts
    13  
Section 5.2 Statement With Respect to Shares; Form D; Blue Sky Laws
    13  
Section 5.3 Reporting Status
    13  
Section 5.4 Use of Proceeds
    13  
Section 5.5 Reservation of Shares
    14  
Section 5.6 Listing
    14  
Section 5.7 No Integration
    14  
Section 5.8 Issuance of Series C Shares
    14  
Section 5.9 Legal Compliance
    14  
Section 5.10 Expenses
    14  
 
       
ARTICLE 6 INDEMNIFICATION
    14  
 
       
ARTICLE 7 MISCELLANEOUS
    15  
Section 7.1 Governing Law
    15  
Section 7.2 Notices
    15  
Section 7.3 Counterparts; Signatures by Facsimile
    16  
Section 7.4 Headings
    16  
Section 7.5 Severability
    16  
Section 7.6 Entire Agreement; Amendments
    16  
Section 7.7 Successors and Assigns
    16  
Section 7.8 Third Party Beneficiaries
    17  
Section 7.9 Survival
    17  
Section 7.10 Further Assurances
    17  
Section 7.11 No Strict Construction
    17  

(ii)



--------------------------------------------------------------------------------



 



EXHIBITS
EXHIBIT A — REGISTRATION RIGHTS AGREEMENT
EXHIBIT B — STATEMENT WITH RESPECT TO SHARES

(iii)



--------------------------------------------------------------------------------



 



     THIS SERIES C PREFERRED STOCK PURCHASE AGREEMENT (this “Agreement”), is
entered into as of the 23rd day of August, 2007, by and between Environmental
Tectonics Corporation, a Pennsylvania corporation (the “Company”), and H.F.
Lenfest, a Pennsylvania resident (the “Buyer”).
RECITALS
     WHEREAS, the parties desire that, upon the terms and subject to the
conditions contained herein, the Company may issue and sell to the Buyer and the
Buyer shall purchase from the Company Three Million Three Hundred Thousand
Dollars (U.S.) ($3,300,000) of the Company’s Series C Preferred Stock (as
defined below) from time to time as provided herein; and
     WHEREAS, such investment will be made in reliance upon the provisions of
Section 4(2) (“Section 4(2)”) and Regulation D (“Regulation D”) as promulgated
by the United States Securities and Exchange Commission under the Securities Act
of 1933, as amended (the “Securities Act”), and/or upon such other exemption
from the registration requirements of the Securities Act as may be available
with respect to the investment to be made hereunder.
     NOW, THEREFORE, intending to be legally bound hereby, the parties hereto
agree as follows:
ARTICLE 1
CERTAIN DEFINITIONS

         
 
  Section 1.1   “Agreement” shall have the meaning set forth in the preamble of
this Agreement.
 
       
 
  Section 1.2   “Articles of Incorporation” shall have the meaning set forth in
Section 4.3.
 
       
 
  Section 1.3   “Buyer” shall have the meaning set forth in the preamble of this
Agreement.
 
       
 
  Section 1.4   “Bylaws” shall have the meaning set forth in Section 4.3.
 
       
 
  Section 1.5   “Closing” shall have the meaning set forth in Section 2.2(a).
 
       
 
  Section 1.6   “Closing Date” shall mean the date on which the Closing occurs.
 
       
 
  Section 1.7   “Common Stock” shall mean the Company’s common stock, $0.05 par
value per share.
 
       
 
  Section 1.8   “Company” shall have the meaning set forth in the preamble of
this Agreement.
 
       
 
  Section 1.9   “Company Permits” shall have the meaning set forth in
Section 4.19.

 



--------------------------------------------------------------------------------



 



         
 
  Section 1.10   “Control Person” shall have the meaning set forth in
Article VIII.
 
       
 
  Section 1.11   “Conversion Price” shall equal the closing price for the
Company’s Common Stock as reported on the American Stock Exchange by Bloomberg
Financial Markets for the trading date immediately preceding the Closing Date.
 
       
 
  Section 1.12   “Damages” shall mean any loss, claim, damage, liability, costs
and expenses (including, without limitation, reasonable attorneys’ fees and
disbursements and costs and expenses of expert witnesses and investigation).
 
       
 
  Section 1.13   “Environmental Laws” shall have the meaning set forth in
Section 4.20(a).
 
       
 
  Section 1.14   “Event of Default” shall have the meaning set forth in
Section 7.2.
 
       
 
  Section 1.15   “Exchange Act” shall mean the Securities Exchange Act of 1934,
as amended, and the regulations promulgated thereunder.
 
       
 
  Section 1.16   “Hazardous Materials” shall have the meaning set forth in
Section 4.20.
 
       
 
  Section 1.17   “Intellectual Property” shall have the meaning set forth in
Section 4.9.
 
       
 
  Section 1.18   “Investment Amount” shall mean Three Million Three Hundred
Thousand Dollars ($3,300,000).
 
       
 
  Section 1.19   “Material Adverse Effect” shall mean any material adverse
effect on (i) the Securities, (ii) the assets, liabilities, business,
properties, operations, financial condition or results of operations of the
Company and its Subsidiaries, if any, taken as a whole, (iii) the transactions
contemplated hereby or by the agreements or instruments to be entered into in
connection herewith or (iv) the authority or the ability of the Company to
perform its obligations under the Transaction Documents (as defined below).
 
       
 
  Section 1.20   “NASD” shall mean the National Association of Securities
Dealers, Inc.
 
       
 
  Section 1.21   “Person” shall mean an individual, a corporation, a
partnership, an association, a trust or other entity or organization, including
a government or political subdivision or an agency or instrumentality thereof.
 
       
 
  Section 1.22   “Principal Market” shall mean the Nasdaq National Market, the
Nasdaq SmallCap Market, the American Stock Exchange or the New York Stock
Exchange, whichever is at the time the principal trading exchange or market for
the Common Stock.

2



--------------------------------------------------------------------------------



 



         
 
  Section 1.23   “Registration Rights Agreement” shall mean the agreement
regarding the filing of the registration statement(s) for the resale of the
shares of Common Stock issuable upon conversion of the Series C Preferred Stock,
entered into between the Company and the Buyer as of the Closing Date and in the
form attached hereto as Exhibit A.
 
       
 
  Section 1.24   “Regulation D” shall have the meaning set forth in the recitals
of this Agreement.
 
       
 
  Section 1.25   “Rule 144” shall mean Rule 144 promulgated under the Securities
Act (or a successor rule).
 
       
 
  Section 1.26   “SEC” shall mean the United States Securities and Exchange
Commission.
 
       
 
  Section 1.27   “SEC Documents” shall have the meaning set forth in
Section 4.6.
 
       
 
  Section 1.28   “Section 4(2)” shall have the meaning set forth in the recitals
of this Agreement.
 
       
 
  Section 1.29   “Securities” shall mean collectively the Series C Shares and
the shares of Common Stock issuable upon conversion of the Series C Shares.
 
       
 
  Section 1.30   “Securities Act” shall have the definition ascribed to it in
the recitals of this Agreement.
 
       
 
  Section 1.31   “Series C Preferred Stock” shall mean the Company’s Series C
Cumulative Convertible Participating Preferred Stock, $0.05 par value per share.
 
       
 
  Section 1.32   “Series C Shares” shall have the meaning set forth in
Section 2.1.
 
       
 
  Section 1.33   “Statement With Respect to Shares” shall mean the Statement
With Respect to Shares defining the rights and preferences of the Series C
Shares, approved by the Company’s Board of Directors and filed with the
Secretary of State for the Commonwealth of Pennsylvania, in the form attached
hereto as Exhibit B.
 
       
 
  Section 1.34   “Subsidiaries” shall mean any corporation or other
organization, whether incorporated or unincorporated, in which the Company owns,
directly or indirectly, any equity or other ownership interest and which would
be a “Significant Subsidiary” of the Company as defined under Rule 1-02(w) of
Regulation S-X promulgated under the Securities Act.
 
       
 
  Section 1.35   “Transaction Documents” shall mean this Agreement, the
Registration Rights Agreement and the Statement With Respect to Shares.



3



--------------------------------------------------------------------------------



 



ARTICLE 2
PURCHASE AND SALE OF SERIES C PREFERRED STOCK
     Section 2.1 Purchase and Sale of Preferred Stock. At the Closing, the
Company shall issue and sell to the Buyer, and the Buyer shall purchase from the
Company 3,300 shares of the Series C Preferred Stock (the “Series C Shares”) for
the Investment Amount. The aggregate number of shares of Common Stock into which
the Series C Shares shall be convertible shall be determined by dividing the
Investment Amount by the Conversion Price for such Series C Shares.
     Section 2.2 Closing.
          (a) Closing Mechanics. The closing of this Agreement (the “Closing”)
shall be deemed to occur when this Agreement and the Registration Rights
Agreement have been executed by both the Buyer and the Company, and the other
conditions set forth in Section 2.2(b) below have been met. At the Closing, the
Company will deliver to the Buyer a certificate representing the Series C Shares
that the Buyer has purchased hereunder against delivery to the Company by the
Buyer of the Investment Amount, paid by (i) a check payable to the Company’s
order, (ii) wire transfer of funds to the Company, or (iii) any combination of
the foregoing.
          (b) Conditions to the Buyer’s Obligations. As a prerequisite to the
Closing and the Buyer’s obligations hereunder, all of the following conditions
shall have been satisfied prior to or concurrently with the Company’s execution
and delivery of this Agreement:

  (i)   the following documents shall have been delivered to the Buyer: (A) the
Registration Rights Agreement (executed by the Company) (B) a Secretary’s
certificate as to (I) the resolutions of the Audit Committee of the Company’s
Board of Directors authorizing this transaction, (II) the Company’s Articles of
Incorporation, and (III) the Company’s Bylaws; and (C) an Officer’s Certificate
in form and substance to be agreed upon by the parties;     (ii)   the Statement
With Respect to Shares shall have been filed with the Secretary of State of the
Commonwealth of Pennsylvania and shall be in full force and effect;     (iii)  
the Company’s Common Stock shall be listed for trading and actually trading on
the American Stock Exchange or a Principal Market;     (iv)   since the date of
filing of the Company’s most recent SEC Document, other than as disclosed to
Buyer, no event that had or is reasonably likely to have a Material Adverse
Effect shall have occurred; and     (v)   the representations and warranties of
the Company in this Agreement shall be true and correct in all material
respects.

4



--------------------------------------------------------------------------------



 



ARTICLE 3
BUYER’S REPRESENTATIONS AND WARRANTIES
     The Buyer represents and warrants to the Company that:
     Section 3.1 Investment Purpose. As of the date hereof, the Buyer is
purchasing the Securities for his own account and not with a present view
towards the public sale or distribution thereof, except pursuant to sales
registered or exempted from registration under the Securities Act; provided,
however, that by making the representations herein, the Buyer does not agree to
hold any of the Securities for any minimum or other specific term and reserves
the right to dispose of the Securities at any time in accordance with or
pursuant to a registration statement or an exemption under the Securities Act.
     Section 3.2 Accredited Buyer Status. The Buyer is an “accredited investor”
as that term is defined in Rule 501(a) of Regulation D (an “Accredited Buyer”).
     Section 3.3 Reliance on Exemptions. The Buyer understands that the
Securities are being offered and sold to the Buyer in reliance upon specific
exemptions from the registration requirements of United States federal and state
securities laws and that the Company is relying upon the truth and accuracy of,
and the Buyer’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of the Buyer
to acquire the Securities.
     Section 3.4 Information. The Buyer has been furnished with all materials
relating to the business, finances and operations of the Company and materials
relating to the offer and sale of the Securities which have been requested by
the Buyer or his advisors. The Buyer and his advisors, if any, have been
afforded the opportunity to ask questions of the Company. Neither such inquiries
nor any other due diligence investigation conducted by the Buyer or any of his
advisors or representatives shall modify, amend or affect the Buyer’s right to
rely on the Company’s representations and warranties contained in Section 4
below. The Buyer understands that his investment in the Securities involves a
significant degree of risk.
     Section 3.5 Governmental Review. The Buyer understands that no United
States federal or state agency or any other government or governmental agency
has passed upon or made any recommendation or endorsement of the Securities.
     Section 3.6 Transfer or Resale. The Buyer understands that (i) except as
provided in the Registration Rights Agreement, the sale or resale of the
Securities has not been and is not being registered under the Securities Act or
any applicable state securities laws, and the Securities may not be transferred
unless (a) the Securities are sold pursuant to an effective registration
statement under the Securities Act, (b) the Buyer shall have delivered to the
Company an opinion of counsel (which opinion shall be in form, substance and
scope customary for opinions of counsel in comparable transactions) to the
effect that the Securities to be sold or transferred may be sold or transferred
pursuant to an exemption from such registration, (c) the Securities are sold or
transferred to an “affiliate” (as defined in Rule 144) of the Buyer who agrees
to sell or otherwise transfer the Securities only in accordance with this
Section 3.6 and

5



--------------------------------------------------------------------------------



 



who is an Accredited Buyer or (d) the Securities are sold pursuant to Rule 144;
(ii) any sale of such Securities made in reliance on Rule 144 may be made only
in accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of such Securities under circumstances in which the
seller (or the person through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the Securities Act) may require
compliance with some other exemption under the Securities Act or the rules and
regulations of the SEC thereunder; and (iii) neither the Company nor any other
person is under any obligation to register such Securities under the Securities
Act or any state securities laws or to comply with the terms and conditions of
any exemption thereunder (in each case, other than pursuant to the terms and
conditions of the Registration Rights Agreement). Notwithstanding the foregoing
or anything else contained herein to the contrary, the Securities may be pledged
as collateral in connection with a bona fide margin account or other lending
arrangement. In connection with any sale of Registrable Securities by the Buyer
pursuant to clause (a) above, the Buyer agrees to sell all such securities in
compliance with applicable prospectus delivery requirements.
     Section 3.7 Authorization; Enforcement. This Agreement and the Registration
Rights Agreement have been duly and validly authorized by Buyer. This Agreement
has been duly executed and delivered on behalf of the Buyer, and this Agreement
constitutes, and upon execution and delivery by the Buyer of the Registration
Rights Agreement, such agreement will constitute, valid and binding agreements
of the Buyer enforceable in accordance with their terms.
     Section 3.8 Residency. The Buyer is a resident of the Commonwealth of
Pennsylvania.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
     The Company represents and warrants to the Buyer that:
     Section 4.1 Organization and Qualification. The Company and each of its
Subsidiaries is a corporation duly organized and validly subsisting under the
laws of the jurisdiction in which it is incorporated, with full power and
authority (corporate and other) to own, lease, use and operate its properties
and to carry on its business as and where now owned, leased, used, operated and
conducted. Schedule 4.1 sets forth a list of all of the Subsidiaries of the
Company and the jurisdiction in which each is incorporated. The Company and each
of its Subsidiaries is duly qualified as a foreign corporation to do business
and is in good standing in every jurisdiction in which its ownership or use of
property or the nature of the business conducted by it makes such qualification
necessary, except where the failure to be so qualified or in good standing would
not have a Material Adverse Effect.
     Section 4.2 Authorization; Enforcement. (i) The Company has all requisite
corporate power and authority to enter into and perform this Agreement, the
Statement With Respect to Shares and the Registration Rights Agreement and to
consummate the transactions contemplated hereby and thereby and to issue the
Securities, in accordance with the terms hereof and thereof, (ii) the execution
and delivery of this Agreement, the Statement With Respect to Shares and the
Registration Rights Agreement by the Company and the consummation by it of the
transactions contemplated hereby and thereby (including without limitation, the
issuance of the Series C

6



--------------------------------------------------------------------------------



 



Shares and the issuance and reservation for the shares of Common Stock issuable
upon conversion of the Series C Shares) have been duly authorized by the Audit
Committee of the Company’s Board of Directors and no further consent or
authorization of the Company, its Board of Directors, or its shareholders is
required by law, regulation or regulatory body, (iii) this Agreement has been
duly executed and delivered by the Company, and (iv) this Agreement constitutes,
and upon execution and delivery by the Company of the Statement With Respect to
Shares (and the filing of the Statement With Respect to Shares with the
Secretary of State of the Commonwealth of Pennsylvania on or before the Closing
as required by Section 2(b)(ii)) and the Registration Rights Agreement, such
documents will constitute, a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms.
     Section 4.3 Capitalization. As of the date hereof, the authorized capital
stock of the Company consists of 1,000,000 shares of Preferred Stock, of which
6,000 shares are issued and outstanding, 20,000,000 shares of Common Stock, of
which 9,028,459 shares of Common Stock are issued and outstanding, 1,774,647
shares of Common Stock are reserved for issuance pursuant to the Company’s stock
option plans, and 2,873,343 shares of Common Stock are reserved for issuance
pursuant to securities exercisable for, or convertible into or exchangeable for
shares of Common Stock. All of such outstanding shares of capital stock are, or
upon issuance will be, duly authorized, validly issued, fully paid and
nonassessable. No shares of capital stock of the Company are subject to
preemptive rights or any other similar rights of the shareholders of the Company
or any liens or encumbrances imposed through the actions or failure to act of
the Company. Except as disclosed in Schedule 4.3, as of the Closing Date
(i) there are no outstanding options, warrants, scrip, rights to subscribe for,
puts, calls, rights of first refusal, agreements, understandings, claims or
other commitments or rights of any character whatsoever relating to, or
securities or rights convertible into or exchangeable for any shares of capital
stock of the Company or any of its Subsidiaries, or arrangements by which the
Company or any of its Subsidiaries is or may become bound to issue additional
shares of capital stock of the Company or any of its Subsidiaries, (ii) there
are no agreements or arrangements under which the Company or any of its
Subsidiaries is obligated to register the sale of any of its or their securities
under the Securities Act (except the Registration Rights Agreement) and
(iii) there are no anti-dilution or price adjustment provisions contained in any
security issued by the Company (or in any agreement providing rights to security
holders) that will be or could be triggered by the issuance of the Series C
Shares. The Company has furnished to the Buyer true and correct copies of the
Company’s Articles of Incorporation as in effect on the date hereof (the
“Articles of Incorporation”), the Company’s Bylaws as in effect on the date
hereof (the “Bylaws”), and the terms of all securities convertible into or
exercisable for Common Stock of the Company and the material rights of the
holders thereof in respect thereto.
     Section 4.4 Issuance of Shares. The Series C Shares will be properly issued
pursuant to Regulation D and/or any applicable state law. When issued, the
Series C Shares shall be duly and validly issued, fully paid, and nonassessable.
Neither the sale of the Series C Shares pursuant to, nor the Company’s
performance of its obligations under, this Agreement or the Registration Rights
Agreement will (i) result in the creation or imposition of any liens, charges,
claims or other encumbrances upon the Series C Shares or any of the assets of
the Company, or (ii) entitle the holders of outstanding shares of capital stock
to preemptive or other rights to subscribe to or acquire shares of capital stock
or other securities of the Company.

7



--------------------------------------------------------------------------------



 



     Section 4.5 No Conflicts. The execution, delivery and performance of this
Agreement and the Registration Rights Agreement by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby
(including, without limitation, the issuance and reservation for issuance, as
applicable, of the Series C Shares and shares of Common Stock underlying the
Series C Shares) will not (i) conflict with or result in a violation of any
provision of the Articles of Incorporation or Bylaws or (ii) violate or conflict
with, or result in a breach of any provision of, or constitute a default (or an
event which with notice or lapse of time or both could become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement or instrument to which the Company or any of its
Subsidiaries is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws and regulations and regulations of any self-regulatory organizations to
which the Company or its securities are subject) applicable to the Company or
any of its Subsidiaries or by which any property or asset of the Company or any
of its Subsidiaries is bound or affected. Neither the Company nor any of its
Subsidiaries is in violation of its Articles of Incorporation, Bylaws or other
organizational documents and neither the Company nor any of its Subsidiaries is
in default (and no event has occurred which with notice or lapse of time or both
could put the Company or any of its Subsidiaries in default) under, and neither
the Company nor any of its Subsidiaries has taken any action or failed to take
any action that would give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement or instrument to which the
Company or any of its Subsidiaries is a party or by which any property or assets
of the Company or any of its Subsidiaries is bound or affected. The businesses
of the Company and its Subsidiaries, if any, are not being conducted, and shall
not be conducted so long as the Buyer owns any of the Securities, in violation
of any law, ordinance or regulation of any governmental entity the violation of
which would reasonably be expected to have a Material Adverse Effect. Except as
specifically contemplated by this Agreement and as required under the Securities
Act and any applicable state securities laws, the Company is not required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court, governmental agency, regulatory agency,
self-regulatory organization or stock market or any third party in order for it
to execute, deliver or perform any of its obligations under this Agreement or
the Registration Rights Agreement in accordance with the terms hereof or thereof
or to issue and sell the Series C Shares in accordance with the terms hereof and
to issue shares of Common Stock upon conversion of the Series C Shares. Except
as disclosed in Schedule 4.5, all consents, authorizations, orders, filings and
registrations which the Company is required to obtain pursuant to the preceding
sentence have been obtained or effected on or prior to the date hereof. The
Company and its Subsidiaries are unaware of any facts or circumstances which
might give rise to any of the foregoing.
     Section 4.6 SEC Documents; Financial Statements. Except as disclosed in
Schedule 4.6, since February 24, 2006, the Company has timely filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the SEC pursuant to the reporting requirements of the Exchange Act (all of the
foregoing filed prior to the date hereof and all exhibits included therein and
financial statements and schedules thereto and documents (other than exhibits to
such documents) incorporated by reference therein, being hereinafter referred to
as the “SEC Documents”). The Company has delivered or made available to the
Buyer true and complete copies of the SEC Documents. As of their respective
dates, the SEC Documents complied in all material respects with the requirements
of the Exchange Act and the rules and regulations of the SEC promulgated
thereunder applicable to the SEC Documents, and none of

8



--------------------------------------------------------------------------------



 



the SEC Documents, at the time they were filed with the SEC, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading. None of
the statements made in any such SEC Documents is, or has been, required to be
amended or updated under applicable law (except for such statements as have been
amended or updated in subsequent filings prior to the date hereof). As of their
respective dates, the financial statements of the Company included in the SEC
Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. Such financial statements have been prepared in accordance with
United States generally accepted accounting principles, consistently applied,
during the periods involved (except (i) as may be otherwise indicated in such
financial statements or the notes thereto, or (ii) in the case of unaudited
interim statements, to the extent they may not include footnotes or may be
condensed or summary statements) and fairly present in all material respects the
consolidated financial position of the Company and its consolidated Subsidiaries
as of the dates thereof and the consolidated results of their operations and
cash flows for the periods then ended (subject, in the case of unaudited
statements, to normal year-end audit adjustments). Except as set forth in the
financial statements of the Company included in the SEC Documents, the Company
has no liabilities, contingent or otherwise, other than (i) liabilities incurred
in the ordinary course of business subsequent to February 24, 2006 and
(ii) obligations under contracts and commitments incurred in the ordinary course
of business and not required under generally accepted accounting principles to
be reflected in such financial statements, which, individually or in the
aggregate, are not material to the financial condition or operating results of
the Company.
     Section 4.7 Absence of Certain Changes. Except as set forth on
Schedule 4.7, since February 24, 2006, there has been no material adverse change
and no material adverse development in the assets, liabilities, business,
properties, operations, financial condition or results of operations of the
Company or any of its Subsidiaries (other than changes which have been disclosed
in the SEC Documents filed since such date).
     Section 4.8 Absence of Litigation. Other than as disclosed in the SEC
Documents, there is no action, suit, claim, proceeding, inquiry or investigation
before or by any court, public board, government agency, self-regulatory
organization or body pending or, to the knowledge of the Company or any of its
Subsidiaries, threatened against or affecting the Company or any of its
Subsidiaries, or their officers or directors in their capacity as such, that
could have a Material Adverse Effect.
     Section 4.9 Patents, Copyrights, etc. The Company and each of its
Subsidiaries owns or possesses the requisite licenses or rights to use all
patents, patent applications, patent rights, inventions, know-how, trade
secrets, trademarks, trademark applications, service marks, service names, trade
names and copyrights (“Intellectual Property”) necessary to enable it to conduct
its business as now operated (and, to the best of the Company’s knowledge, as
presently contemplated to be operated in the future); there is no claim or
action by any person pertaining to, or proceeding pending, or to the Company’s
knowledge threatened, which challenges the right of the Company or of a
Subsidiary with respect to any Intellectual Property necessary to enable it to
conduct its business as now operated (and, except as set forth in Schedule 4.9
hereof, to the best of the Company’s knowledge, as presently contemplated to be
operated in the future); to the

9



--------------------------------------------------------------------------------



 



best of the Company’s knowledge, the Company’s or its Subsidiaries’ current and
intended products, services and processes do not infringe on any Intellectual
Property or other rights held by any person; and the Company is unaware of any
facts or circumstances which might give rise to any of the foregoing. The
Company and each of its Subsidiaries have taken reasonable security measures to
protect the secrecy, confidentiality and value of their Intellectual Property.
     Section 4.10 No Materially Adverse Contracts, Etc. Neither the Company nor
any of its Subsidiaries is subject to any charter, corporate or other legal
restriction, or any judgment, decree, order, rule or regulation which in the
judgment of the Company’s officers has or is expected in the future to have a
Material Adverse Effect. Neither the Company nor any of its Subsidiaries is a
party to any contract or agreement which in the judgment of the Company’s
officers has or is expected to have a Material Adverse Effect.
     Section 4.11 Tax Status. Except as set forth on Schedule 4.11, the Company
and each of its Subsidiaries has made or filed all federal, state and foreign
income and all other tax returns, reports and declarations required by any
jurisdiction to which it is subject (unless and only to the extent that the
Company and each of its Subsidiaries has set aside on its books provisions
reasonably adequate for the payment of all unpaid and unreported taxes) and has
paid all taxes and other governmental assessments and charges that are material
in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and has set aside on
its books provisions reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply. There are no unpaid taxes in any material amount claimed to be due by the
taxing authority of any jurisdiction, and the officers of the Company know of no
basis for any such claim. The Company has not executed a waiver with respect to
the statute of limitations relating to the assessment or collection of any
foreign, federal, state or local tax. Except as set forth on Schedule 4.11, none
of the Company’s tax returns is presently being audited by any taxing authority.
     Section 4.12 Certain Transactions. Except as disclosed in the SEC Documents
and except for arm’s length transactions pursuant to which the Company or any of
its Subsidiaries makes payments in the ordinary course of business upon terms no
less favorable than the Company or any of its Subsidiaries could obtain from
third parties and other than the grant of stock options disclosed on
Schedule 4.3, none of the officers, directors, or employees of the Company is
presently a party to any transaction with the Company or any of its Subsidiaries
(other than for services as employees, officers and directors).
     Section 4.13 Disclosure. All information relating to or concerning the
Company or any of its Subsidiaries set forth in this Agreement and provided to
the Buyer pursuant to Section 3.4 hereof and otherwise in connection with the
transactions contemplated hereby is true and correct in all material respects
and the Company has not omitted to state any material fact necessary in order to
make the statements made herein or therein, in light of the circumstances under
which they were made, not misleading. No event or circumstance has occurred or
exists, nor is the Company in possession of any information, with respect to the
Company or any of its Subsidiaries or its or their business, properties,
operations or financial conditions, which has not been publicly announced or
disclosed but under applicable law, rule or regulation, requires public
disclosure or announcement by the Company.

10



--------------------------------------------------------------------------------



 



     Section 4.14 Acknowledgment Regarding the Buyer’s Purchase of Securities.
The Company acknowledges and agrees that the Buyer is acting solely in the
capacity of an arm’s length purchaser with respect to this Agreement and the
transactions contemplated hereby. The Company further acknowledges that the
Buyer is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to this Agreement and the transactions
contemplated hereby and that any statement made by the Buyer or any of its
representatives or agents in connection with this Agreement and the transactions
contemplated hereby is not advice or a recommendation and is merely incidental
to the Buyer’s purchase of the Securities and has not been relied upon by the
Company, its officers or directors in any way.
     Section 4.15 No General Solicitation. Neither the Company nor any person
acting for the Company has conducted any “general solicitation,” as such term is
defined in Regulation D, with respect to any of the Securities being offered
hereby.
     Section 4.16 No Integrated Offering. Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security or solicited any offers to
buy any security under circumstances that would require registration under the
Securities Act of the issuance of the Securities to the Buyer. The issuance of
the Securities to the Buyer will not be integrated with any other issuance of
the Company’s securities (past, current or future) for purposes of any
shareholder approval provisions applicable to the Company or its securities.
     Section 4.17 No Brokers. The Company has taken no action which would give
rise to any claim by any person for brokerage commissions, finder’s fees or
similar payments relating to this Agreement or the transactions contemplated
hereby.
     Section 4.18 Acknowledgment Regarding Securities. The Company’s executive
officers have studied and fully understand the nature of the Securities being
sold hereunder. The Audit Committee of the Company’s Board of Directors has
determined in its good faith business judgment that the issuance of the
Securities hereunder and the consummation of the other transactions contemplated
hereby are in the best interests of the Company and its shareholders.
     Section 4.19 Permits; Compliance. The Company and each of its Subsidiaries
is in possession of all franchises, grants, authorizations, licenses, permits,
easements, variances, exemptions, consents, certificates, approvals and orders
necessary to own, lease and operate its properties and to carry on its business
as it is now being conducted (collectively, the “Company Permits”), and there is
no action pending or, to the knowledge of the Company, threatened regarding
suspension or cancellation of any of the Company Permits. Neither the Company
nor any of its Subsidiaries is in conflict with, or in default or violation of,
any of the Company Permits. Since February 24, 2006, neither the Company nor any
of its Subsidiaries has received any notification with respect to possible
conflicts, defaults or violations of applicable laws.
     Section 4.20 Environmental Matters.
          (a) There are, with respect to the Company or any of its Subsidiaries
or any predecessor of the Company, no past or present violations of
Environmental Laws (as defined below), releases of any material into the
environment, actions, activities, circumstances,

11



--------------------------------------------------------------------------------



 




conditions, events, incidents, or contractual obligations which may give rise to
any common law environmental liability or any liability under the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 or similar
federal, state, local or foreign laws and neither the Company nor any of its
Subsidiaries has received any notice with respect to any of the foregoing, nor
is any action pending or, to the Company’s knowledge, threatened in connection
with any of the foregoing. The term “Environmental Laws” means all federal,
state, local or foreign laws relating to pollution or protection of human health
or the environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.
          (b) Other than those that are or were stored, used or disposed of in
compliance with applicable law, no Hazardous Materials are contained on any real
property currently owned, leased or used by the Company or any of its
Subsidiaries, and no Hazardous Materials were released on any real property
previously owned, leased or used by the Company or any of its Subsidiaries
during the period the property was owned, leased or used by the Company or any
of its Subsidiaries, except in the normal course of the Company’s or any of its
Subsidiaries’ business.
          (c) There are no underground storage tanks on or under any real
property owned, leased or used by the Company or any of its Subsidiaries that
are not in compliance with applicable law.
     Section 4.21 Title to Property. The Company and its Subsidiaries have good
and marketable title in fee simple to all real property and good and marketable
title to all personal property owned by them which is material to the business
of the Company and its Subsidiaries, in each case free and clear of all liens,
encumbrances and defects except such as are described in Schedule 4.21 or such
as would not have a Material Adverse Effect. Any real property and facilities
held under lease by the Company and its Subsidiaries are held by them under
valid, subsisting and enforceable leases with such exceptions as would not have
a Material Adverse Effect.
     Section 4.22 Insurance. The Company and each of its Subsidiaries are
insured by insurers of recognized financial responsibility against such losses
and risks and in such amounts as management of the Company believes to be
prudent and customary in the businesses in which the Company and its
Subsidiaries are engaged. Neither the Company nor any such Subsidiary has any
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business.
     Section 4.23 Internal Accounting Controls. The Company and each of its
Subsidiaries maintain a system of internal accounting controls sufficient, in
the judgment of the Audit

12



--------------------------------------------------------------------------------



 



Committee of the Company’s Board of Directors, to provide reasonable assurance
that (i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.
     Section 4.24 Foreign Corrupt Practices. Neither the Company, nor any of its
Subsidiaries, nor any director, officer, agent, employee or other person acting
on behalf of the Company or any Subsidiary has, in the course of his actions
for, or on behalf of, the Company, used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; made any direct or indirect unlawful payment to any foreign
or domestic government official or employee from corporate funds; violated or is
in violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977;
or made any bribe, rebate, payoff, influence payment, kickback or other unlawful
payment to any foreign or domestic government official or employee.
ARTICLE 5
COVENANTS
     Section 5.1 Best Efforts. The parties shall use their best efforts to
satisfy timely each of the conditions described in Section 5 of this Agreement.
     Section 5.2 Statement With Respect to Shares; Form D; Blue Sky Laws. The
Company agrees to file the Statement With Respect to Shares with the Secretary
of State of the Commonwealth of Pennsylvania on or before the Closing and to
provide a copy thereof to Buyer promptly after such filing. The Company agrees
to file a Form D with respect to the Securities as required under Regulation D
and to provide a copy thereof to the Buyer promptly after such filing. The
Company shall, on or before the Closing Date, take such action as the Company
shall reasonably determine is necessary to qualify the Securities for sale to
the Buyer pursuant to this Agreement under applicable securities or “blue sky”
laws of the states of the United States (or to obtain an exemption from such
qualification), and shall provide evidence of any such action so taken to the
Buyer on or prior to the Closing Date.
     Section 5.3 Reporting Status. The Company’s Common Stock is registered
under Section 12(b) of the Exchange Act. So long as the Buyer beneficially owns
any of the Securities, the Company shall timely file all reports required to be
filed with the SEC pursuant to the Exchange Act, and the Company shall not
terminate its status as an issuer required to file reports under the Exchange
Act even if the Exchange Act or the rules and regulations thereunder would
permit such termination.
     Section 5.4 Use of Proceeds. The Company shall use the proceeds from the
sale of the Series C Shares in accordance with Schedule 5.4.

13



--------------------------------------------------------------------------------



 



     Section 5.5 Reservation of Shares. The Company shall at all times have
authorized, and reserved for the purpose of issuance, a sufficient number of
shares of Common Stock to provide for the full conversion of the Series C Shares
issued pursuant to this Agreement.
     Section 5.6 Listing. The Company shall promptly secure the listing of the
shares of Common Stock issuable upon conversion of the Series C Shares upon the
American Stock Exchange or the applicable Principal Market, as the case may be,
and each other national securities exchange or automated quotation system, if
any, upon which shares of Common Stock are then listed (subject to official
notice of issuance) and, so long as the Buyer owns any of the Securities, shall
maintain, so long as any other shares of Common Stock shall be so listed, such
listing of all shares of Common Stock issuable upon conversion of the Series C
Shares.
     Section 5.7 No Integration. The Company shall not make any offers or sales
of any security (other than the Securities) under circumstances that would
require registration of the Securities being offered or sold hereunder under the
Securities Act or cause the offering of Securities to be integrated with any
other offering of securities by the Company for the purpose of any shareholder
approval provision applicable to the Company or its securities. This covenant
shall not prohibit the Company from issuing shares of Common Stock upon
conversion of the Series C Shares.
     Section 5.8 Issuance of Series C Shares. The sale and issuance of the
Series C Shares shall be made in accordance with the provisions and requirements
of Regulation D and any applicable state law.
     Section 5.9 Legal Compliance. The Company shall conduct its business and
the business of its Subsidiaries in compliance with all laws, ordinances or
regulations of governmental entities applicable to such businesses.
     Section 5.10 Expenses. The Company shall reimburse Buyer for its reasonable
expenses incurred in connection with this Agreement, including the fees and
disbursements of counsel for the Buyer.
ARTICLE 6
INDEMNIFICATION
     The Company agrees to indemnify and hold harmless the Buyer, its partners,
affiliates, officers, directors, employees, and duly authorized agents, and each
Person or entity, if any, who controls the Buyer within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act (a “Control
Person”), from and against any Damages, joint or several, and any action in
respect thereof to which the Buyer, its partners, affiliates, officers,
directors, employees, duly authorized agents and Control Persons, becomes
subject to, resulting from, arising out of or relating to any breach or alleged
breach by the Company of any representation or warranty or to the nonfulfillment
of or failure to perform any covenant or agreement on the part of Company
contained in this Agreement or the Registration Rights Agreement in any event as
such Damages are incurred. The Company and the Buyer hereby agree to resolve any
claim for indemnification under this Article 6 pursuant to the procedures for
indemnification set forth in Section 6 of the Registration Rights Agreement.

14



--------------------------------------------------------------------------------



 



ARTICLE 7
MISCELLANEOUS
     Section 7.1 Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Pennsylvania
applicable to agreements made and to be performed in the Commonwealth of
Pennsylvania (without regard to principles of conflict of laws). Both parties
irrevocably consent to the exclusive jurisdiction of the United States federal
courts and the state courts located in Pennsylvania with respect to any suit or
proceeding based on or arising under this Agreement, the agreements entered into
in connection herewith or the transactions contemplated hereby or thereby and
irrevocably agree that all claims in respect of such suit or proceeding may be
determined in such courts. Both parties irrevocably waive the defense of an
inconvenient forum to the maintenance of such suit or proceeding. Both parties
further agree that service of process upon a party mailed by first class mail
shall be deemed in every respect effective service of process upon the party in
any such suit or proceeding. Nothing herein shall affect either party’s right to
serve process in any other manner permitted by law. Both parties agree that a
final non-appealable judgment in any such suit or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on such judgment or in any
other lawful manner.
     Section 7.2 Notices. Any notices required or permitted to be given under
the terms of this Agreement shall be sent by certified or registered mail
(return receipt requested) or delivered personally or by courier (including a
recognized overnight delivery service) or by confirmed facsimile transmission
and shall be effective five days after being placed in the mail, if mailed by
regular United States mail, or upon receipt, if delivered personally or by
courier (including a recognized overnight delivery service) or by facsimile, in
each case addressed to a party. The addresses for such communications shall be:
If to the Company:
Environmental Tectonics Corporation
125 James Way
Southampton, PA 18966
Attention: Chief Financial Officer
Facsimile: (215) 357-4000
With copy to:
Klehr, Harrison, Harvey, Branzburg & Ellers LLP
260 S. Broad Street
Philadelphia, PA 19102
Attn:    William W. Matthews, Esq.
Facsimile: (215) 568-6603

15



--------------------------------------------------------------------------------



 



If to the Buyer:
To the address set forth immediately below the Buyer’s name on the signature
pages hereto.
With a copy to:
Royer & Associates, LLC
681 Moore Road, Suite 321
King of Prussia, PA 19406
Attn: John E. Royer, Jr., Esq.
Facsimile: (610) 354-8896
Each party shall provide notice to the other party of any change in address.
     Section 7.3 Counterparts; Signatures by Facsimile. This Agreement may be
executed in one or more counterparts, all of which shall be considered one and
the same agreement and shall become effective when counterparts have been signed
by each party and delivered to the other party. This Agreement, once executed by
a party, may be delivered to the other party hereto by facsimile transmission of
a copy of this Agreement bearing the signature of the party so delivering this
Agreement.
     Section 7.4 Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.
     Section 7.5 Severability. If any provision of this Agreement shall be
invalid or unenforceable in any jurisdiction, such invalidity or
unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement or the validity or enforceability of this Agreement
in any other jurisdiction.
     Section 7.6 Entire Agreement; Amendments. This Agreement, the Registration
Rights Agreement and the Exhibits and Schedules hereto contain the entire
agreement and understanding of the parties with respect to the matters covered
herein and therein and supersede all prior and contemporaneous agreements,
negotiations and understandings between the parties, both oral and written
relating to the subject matter hereof. The terms and conditions of all Exhibits
to this Agreement are incorporated herein by this reference and shall constitute
part of this Agreement as if fully set forth herein. No provision of this
Agreement may be waived or amended other than by an instrument in writing signed
by the party to be charged with enforcement.
     Section 7.7 Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties and their successors and assigns. The
Company shall not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Buyer. The Buyer may assign its rights
and obligations hereunder to any affiliate of Buyer.

16



--------------------------------------------------------------------------------



 



     Section 7.8 Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.
     Section 7.9 Survival. The representations and warranties of the Company and
the agreements and covenants set forth in Article 3, 4, 5, 6, and 7 shall
survive the Closing notwithstanding any due diligence investigation conducted by
or on behalf of the Buyer.
     Section 7.10 Further Assurances. Each party shall do and perform, or cause
to be done and performed, all such further acts and things, and shall execute
and deliver all such other agreements, certificates, instruments and documents,
as the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
     Section 7.11 No Strict Construction. The language used in this Agreement
will be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.
[SIGNATURE PAGE FOLLOWS]

17



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Series C Preferred
Stock Purchase Agreement to be executed by the undersigned, thereunto duly
authorized, as of the date first set forth above.

                  ENVIRONMENTAL TECTONICS CORPORATION
 
           
 
  By:        
 
 
 
   
 
  Name:        
 
  Title:        
 
                          H.F. Lenfest
 
                RESIDENCE: Pennsylvania
 
           
 
  ADDRESS:        
 
           
 
           
 
           
 
           
 
           

 